11-1292-ag                                                                    BIA
         Lingurar v. Holder                                                       Nelson, IJ
                                                                               A200 109 155
                                                                               A200 029 281
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 3rd day of May, two thousand twelve.
 5
 6       PRESENT:
 7                ROSEMARY S. POOLER,
 8                RICHARD C. WESLEY,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _______________________________________
12
13       AURICA MIHAELA LINGURAR, RADU DORU
14       LINGURAR,
15                 Petitioners,
16
17                            v.                                11-1292-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _______________________________________
23
24
25       FOR PETITIONERS:               Zamir Iosepovici, New York, New
26                                      York.
27
28
29
 1   FOR RESPONDENT:        Tony West, Assistant Attorney
 2                          General; David V. Bernal, Assistant
 3                          Director; Stuart S. Nickum, Trial
 4                          Attorney, Office of Immigration
 5                          Litigation, United States Department
 6                          of Justice, Washington, D.C.
 7
 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Aurica Mihaela Lingurar and Radu Doru Lingurar,

13   (“Petitioners”), natives and citizens of Romania, seek

14   review of a March 7, 2011 order of the BIA affirming the May

15   13, 2009 decision of Immigration Judge (“IJ”) Barbara A.

16   Nelson, which denied their applications for asylum,

17   withholding of removal, and relief under the Convention

18   Against Torture (“CAT”).   In re Aurica Mihaela Lingurar,

19   Radu Doru Lingurar, No. A200 109 155, A200 029 281 (B.I.A.

20   March 7, 2011), aff’g No. A200 109 155, A200 029 281 (Immig.

21   Ct. N.Y. City May 13, 2009).   We assume the parties’

22   familiarity with the underlying facts and procedural history

23   in this case.

24       Under the circumstances of this case, we have reviewed

25   the IJ’s decision as supplemented by the BIA.    See Yan Chen

26   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   The


                                    2
 1   applicable standards of review are well established.      See

 2   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

 3       The agency reasonably determined that Petitioners

 4   failed to demonstrate a well-founded fear of future

 5   persecution.   Petitioners proffered documentary evidence,

 6   including State Department Reports from 2008 and 2004, that

 7   noted persistent and widespread discrimination against Roma

 8   in Romania by the police, employers, landlords, and within

 9   the education and political systems.   Specifically, the

10   background materials relate several instances in the past

11   decade when police brutality against Roma has resulted in

12   death or severe injury.   Based on this evidence, the agency

13   reasonably found that Petitioners demonstrated that serious

14   discrimination against Roma existed in Romania.    The agency

15   concluded, however, that these isolated incidents of

16   documented police brutality and other harassment and

17   discrimination are insufficiently systemic or pervasive to

18   constitute a pattern or practice of persecution.    See

19   Santoso v. Holder, 580 F.3d 110, 112 (2d Cir. 2009)

20   (upholding rejection of pattern or practice claim when

21   religious attacks were localized).

22



                                   3
 1       The record did not compel the agency to resolve the

 2   pattern or practice analysis in Petitioners’ favor.

 3   Substantial evidence supported the agency’s conclusion, and

 4   Petitioners were found not credible.   See Jian Hui Shao v.

 5   Mukasey, 546 F.3d 138, 158-59, 171 (2d Cir. 2008).    We

 6   therefore defer to the agency’s determination that

 7   Petitioners did not establish a pattern or practice of

 8   persecution.   See Yanqin Weng, 562 F.3d at 513.

 9       For the foregoing reasons, the petition for review is

10   DENIED.

11                               FOR THE COURT:
12                               Catherine O’Hagan Wolfe, Clerk
13
14




                                   4